                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                 Plaintiff,

vs.                                                                   Civ. No. 18-3125 JCH


TRANQUILO VALENCIA,

                 Defendant.


                              MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendant’s Motion to Suppress the Results of an Unduly

Suggestive Identification Procedure [Doc. 21], to which there has been a response [Doc. 25] and

a reply [Doc. 32]. On August 24, 2019, the Court held an evidentiary hearing on the motion, at

which Defendant Tranquilo Valencia (“Valencia”) was present. After considering the briefs, the

evidence, and the arguments of counsel, the Court concludes that the motion to suppress should be

denied.

                                   FACTUAL BACKGROUND

          Based on the evidence presented at the hearing, the Court finds the following facts. On

October 12, 2017, Kazuhiro Fujisawa and four friends drove in Fujisawa’s blue Honda Civic from

their home in Arkansas to New Mexico in order to attend the Albuquerque International Balloon

Fiesta. That night, they camped at the Dalton Campgrounds near Pecos, New Mexico. Fujisawa

testified credibly that on the morning of October 13, 2017, Fujisawa and one of his friends, Pierce

Fonville, were awake. The pair was waiting for the other three, who were asleep in a tent, to wake

up. Fujisawa testified that he was wearing his glasses and it was light out. A man driving a red
Toyota sedan with a female passenger entered the campsite. The man got out of the red Toyota

and initially had a friendly demeanor as he asked the two men a few questions, such as “How are

you?” and “Where are you from?” Then the driver’s demeanor changed as he asked Fujisawa if he

could have the blue Honda Civic. The driver pulled out a gun, started yelling, and demanded the

keys to the blue Honda Civic. He pointed the gun alternately between Fujisawa and Fonville.

During the interaction between the driver and Fujisawa, the two men were approximately fourteen

feet apart. Fujisawa described the driver as Hispanic, not fat, not tall, dark hair, with a tattoo on

his neck and a tattoo of a cross on his face near one eye.1

       The other three friends, who were awake by now, remained hidden in the tent. The driver

continued to shout at Fujisawa and Fonville and to curse at them. He demanded that Fujisawa and

Fonville give him their cell phones and wallets. Fonville told the carjacker that his phone was in

the Honda Civic, though in fact that was not true. Fujisawa tossed his keys, wallet, and cell phone

to the carjacker, who kept the gun pointed at the men as he yelled at the woman to get out of the

red car and into Fujisawa’s blue Honda Civic. At some point, the carjacker threw the keys to the

red sedan onto the ground and told Fujisawa he could use that car to drive back. The carjacker and

the woman both got into Fujisawa’s blue Honda Civic. As he did so, the carjacker fired his gun

above the heads of Fujisawa and Fonville. Then he drove away from the campsite at a high rate of

speed, leaving behind the red sedan the pair had arrived in. Fujisawa testified that the interaction

with the carjacker lasted about ten minutes.




1
 The Defendant knowingly and voluntarily waived his right to be present in the courtroom
during Fujisawa’s testimony, and therefore Fujisawa was not looking at Defendant when he
described the driver of the red sedan. However, the Court notes for the record that Defendant
appears to be an Hispanic male of average build with dark hair, a tattoo on his neck, and a tattoo
of a cross near one eye.
                                                 2
       The group of friends then hiked out to the highway, where they were able to flag down a

passing truck and call the police. After interviewing the five witnesses, New Mexico State Police

transported them to Santa Fe. There, the group of friends rented a car and drove back to Arkansas.

During their drive, Officer Jerry Santana of the New Mexico State Police contacted Fonville on

his cell phone, which had not in fact been in the stolen Honda Civic. In an effort to identify the

woman who was with the carjacker, Santana texted Fonville a photograph of three individuals—

two men and one woman—that police had pulled off of Facebook. Fonville showed the picture to

Fujisawa, who was in the same car. Fonville then responded to Santana that one of the men looked

familiar, but that the woman had looked to be in a much rougher condition and that “it could be,

but we aren’t positive.” Next Santana texted Fonville a picture of a woman alone, taken by the

Motor Vehicle Division. Fonville showed the picture to Fujisawa, who felt about 70% sure that

this had been the woman involved in the carjacking. Fonville responded to the police, “Yes that

does look more familiar to the both of us.” Then Santana texted Fonville a picture of Defendant

obtained from the Motor Vehicles Division. When he saw the picture, Fujisawa was certain that

this had been the male who carjacked him. Fonville responded via text, “THAT IS HIM. 100%.”

Santana replied, “Good thank you,” to which Fonville texted, “Yes. I have no doubt.” Fujisawa

and Fonville made this identification approximately five hours after the carjacking had occurred.

At the August 22, 2019 hearing, Fujisawa testified credibly that when Fonville showed him the

picture of Defendant that Santana had texted, he had no doubt at all that Defendant was the

carjacker.

       It is undisputed that Santana’s method of obtaining an identification of the Defendant did

not comport with the New Mexico Department of Public Safety Policies and Procedures.



                                                3
                                        LEGAL STANDARD

        The Supreme Court has developed a two-prong test for deciding whether to suppress

allegedly unreliable eyewitness identifications. First, the court asks whether law enforcement’s

challenged identification procedures were impermissibly suggestive. If so, the court must then

determine whether the resulting identification is “nevertheless reliable in view of the totality of the

circumstances.” United States v. Sanchez, 24 F.3d 1259, 1261-1262 (10th Cir. 1994).

        The first inquiry focuses on the propriety of the government’s conduct; an identification

procedure that is unduly suggestive raises constitutional concerns. See Perry v. New Hampshire,

565 U.S. 228, 248 (2012) (finding that due process concerns are only triggered where police

arrange a suggestive identification; in the absence of improper police behavior, courts need not

inquire into the reliability of an identification). The second inquiry focuses on the reliability of the

identification given the totality of the circumstances. Only if the Court answers both questions in

the affirmative, i.e. if the identification procedures are unnecessarily suggestive and the

identification is so unreliable that it would be unfair to present it to the jury, will the court suppress

an eyewitness identification. “When a pretrial identification occurs under impermissibly

suggestive circumstances and the in-court identification of the witness is unreliable, the

identification should be excluded.” Snow v. Sirmons, 474 F.3d 693, 720 (10th Cir. 2007).



                                            DISCUSSION

I.      Was the Identification Procedure Unnecessarily Suggestive?

        The Supreme Court has looked unfavorably on “show-up” procedures—that is, procedures

where the police show the witness a single suspect and ask whether or not the witness can identify

the suspect as the perpetrator of the crime. For example, in Stovall v. Denno, 388 U.S. 293 (1967),
                                                    4
overruled on other grounds by Griffith v. Kentucky, 479 U.S. 314 (1987), the first Supreme Court

case regarding identification procedures, the Supreme Court acknowledged that the “practice of

showing suspects singly to persons for the purpose of identification, and not as part of a lineup,

has been widely condemned.” Id. at 302. More recently, the Supreme Court affirmed that the

police-arranged hospital show-up at issue in Stovall was “undeniably suggestive,” but explained

that the Stovall Court had upheld the procedure under the due process clause because the procedure

was necessary. Perry, 132 S. Ct. at 724 (noting that necessity was “crucial” to the Stovall decision).

       Similarly, the Tenth Circuit Court of Appeals has declared that “show-up identifications

(those involving the identification of a single individual) are less than ideal” and “should be

employed only if compelled by extraordinary circumstances.” United States v. Natalini, 42 Fed.

Appx. 122, 127 (10th Cir. 2002). Other circuits agree that show-up procedures are inherently

suggestive and their use is improper unless the procedures are necessary under the circumstances.

See United States v. de Jesus-Rios, 990 F.2d 672, 677 (1st Cir. 1993) (agreeing that in-person

show-up procedure was impermissibly suggestive); Mason v. United States, 414 F.2d 1176, 1182

(D.C. Cir. 1969) (excluding pre-trial eyewitness identification because “[t]he showing of a single

photograph is, like all identification procedures involving a single suspect, highly suggestive” and

the procedure was “completely unnecessary”); United States v. Thomas, 981 F. Supp. 2d 229, 234

(S.D.N.Y. 2013) (“The Second Circuit has consistently condemned the exhibition of a single

photograph as a suggestive practice, and where no extenuating circumstances justify the procedure,

as an unnecessarily suggestive one.”). This skepticism is logical: “[T]he single photo or one-person

show-up implies that the police have their man and suggests that the witness give assent.

Suggestibility is one of the principal ways in which memory plays tricks and leads to improper

identifications.” United States v. Brown, 471 F.3d 802, 804 (7th Cir. 2006). Avoiding the use of
                                                  5
show-up procedures, where feasible, minimizes the risks of misidentification that are associated

with asking a victim or witness to accurately remember and identify a stranger, who was observed

only briefly, during a traumatic crime. Id.

       The Government admits that the identification procedure was suggestive, but argues in its

brief that it was not unnecessarily so. However, the Government has not explained why this

procedure was necessary. Santana testified that he had no authority to keep Fujisawa, Fonville,

and the others in New Mexico until he was able to provide them with a proper photo array.

However, he did not adequately explain why he sent Fonville pictures of the Defendant only.

Santana gave no explanation of his decision not to text an array of photos to Fonville instead. Thus,

the Court concludes that the identification procedure was unnecessarily suggestive.



II.    Reliability Under the Totality of the Circumstances

       The use of suggestive police procedures is not enough, standing alone, to require

suppression of the resulting eyewitness identification. Once a defendant shows that police

employed impermissibly suggestive procedures, “[t]he totality of the circumstances must be

considered to determine whether sufficient independent basis for the identification leads one to

conclude that the identification is [nonetheless] reliable.” Snow v. Sirmons, 474 F.3d 693, 720

(10th Cir. 2007) (quoting United States v. Williams, 605 F.2d 495, 498 (10th Cir. 1979)). The

Tenth Circuit has held that a photo array consisting of only one photo—like this case—can be

sufficiently reliable to satisfy due process under certain circumstances:

       Even if a photo line-up is unnecessarily suggestive, it will not invalidate a
       subsequent in-court identification unless the line-up is so unnecessarily suggestive
       that it overwhelmed the other indicia of reliability that might validate the in-court
       identification. Indeed, a photo array consisting of only one photo may be acceptable
       if the witness has had a clear opportunity to positively identify the suspect prior to
                                                 6
       the array, the witness expresses a great deal of certainty with regard to the
       identification, and the circumstances of the identification show a lack of coercive
       pressure on the identifying witness to make an identification from that photo.


United States v. Flores, 149 F.3d 1272, 1278-79 (10th Cir. 1998) (internal citation omitted).

Additional factors the Tenth Circuit has considered when a photo array is found to be unduly

suggestive include the witness’s level of attention during the crime, the accuracy of the witness’s

prior description of the suspect, and the time lapse between the crime and the array. United States

v. Kamahele, 748 F.3d 984, 1020-21 (10th Cir. 2014).

       Here, the Court concludes that Fujisawa’s identification of the Defendant based on the

photograph that Santana texted to Fonville was reliable under the totality of the circumstances.

First, Fujisawa had extensive opportunity to observe the suspect. According to Fujisawa, he

interacted with the carjacker for about ten minutes, and for at least some of that time the carjacker

had his gun pointed and was shouting obscenities at Fujisawa, which naturally held Fujisawa’s

close attention. In addition, during the encounter it was daylight, Fujisawa was wearing his glasses,

and the carjacker was standing only about 14 feet away from him.

       Second, Fujisawa gave a high level of attention to the carjacker. The unusual nature of their

initial interaction, in which the carjacker appeared friendly and was asking questions, followed by

the threatening nature of his shouting and threatening with the gun, kept Fujisawa’s attention.

Furthermore, there were no other people or activities in the campground to distract Fujisawa’s

attention. The woman passenger remained silent and seated in the red sedan for most of the

encounter, and Fujisawa’s other friends stayed hidden in their tent. That left only Fujisawa,

Fonville, and the carjacker to interact during the crime.




                                                 7
       Third, Fujisawa testified credibly that he was very certain, both during the drive back to

Arkansas and at the time of the hearing, that the man in the DMV photograph texted by Santana

was the carjacker. Fujisawa’s level of certainty in identifying Defendant based on that photo can

be contrasted with his unwillingness to identify anyone in the Facebook photo first texted by

Santana, as well as his less certain identification of the woman who was with him based on a DMV

photo of her. Fujisawa acknowledged, both during the text exchange with Santana and at the

motion hearing, that he was only 70% certain that the DMV photograph of the woman that Santana

texted to Fonville had been the same woman who was with the carjacker. Fujisawa acknowledged

that he had less opportunity to observe the woman, which had impacted his ability to identify her.

However, given the amount of time he had spent in a face-to-face encounter with the carjacker,

Fujisawa was very confident in his identification of him. Fujisawa’s willingness to admit when he

is not certain about an identification shows that he was unwilling to rush to judgment. This too

lends credibility to Fujisawa’s confident identification of Defendant.

       Fourth, Fujisawa’s initial identification of the Defendant occurred only five hours after the

carjacking. Thus, there was very little time for Fujisawa’s memory to become stale or distorted.

       Finally, there is no evidence of any coercive pressure on Fujisawa to make an

identification. Fujisawa was on his way home at the time, free of any police influence or pressure.

In fact, Fujisawa was not even the person engaging in text messages with Santana. Instead, he

looked at the photograph Santana texted to Fonville and voiced his certainty that the person in the

photo was the carjacker.

       For all of the foregoing reasons, the Court concludes that despite the fact that the

identification procedure was unnecessarily suggestive, the totality of the circumstances



                                                 8
surrounding that identification demonstrate that it was reliable. Accordingly, the motion to

suppress will be denied.



       IT THEREFORE ORDERED that Defendant’s Motion to Suppress the Results of an

Unduly Suggestive Identification Procedure [Doc. 21] is DENIED.




                                          ___________________________________
                                          UNITED STATES DISTRICT JUDGE




                                             9
